Citation Nr: 1036269	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 1993, 
for the grant of service connection for degenerative changes of 
the lumbar spine.

2.  Entitlement to an effective date earlier than April 22, 1993, 
for the grant of service connection for dysthymic disorder.

(The issue of whether there was clear and unmistakable error 
(CUE) in the September 1983 Board decision that denied 
entitlement to service connection for a chronic back disorder 
will be addressed in a separate decision, under a separate docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. G., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2003 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg.  Jurisdiction over the appeal was then transferred to 
the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed a request to reopen a finally denied claim 
for service connection for a back disorder, which was received by 
VA on April 9, 1992.  The Veteran appealed the RO denial and, 
following an April 1999 Board decision, which reopened and 
remanded his claim, service connection for a lumbar spine 
disability was granted pursuant to a November 1999 rating 
decision, effective April 22, 1993.  The November 1999 notice 
letter advised the Veteran of his appellate rights.

2.  Although the Veteran filed a notice of disagreement with the 
initial evaluation assigned, he did not disagree with the 
effective date assigned for the grant of service connection 
within one year of the November 1999 rating decision.  

3.  The Veteran filed a request to reopen a finally denied claim 
for service connection for a psychological disorder, which was 
received by VA on April 9, 2002.  A May 1994 rating decision 
denied his claim, but he filed a timely appeal, and a December 
1997 rating decision reopened and granted his claim, assigning an 
effective date of August 11, 1993.  The December 1997 notice 
letter advised the Veteran of his appellate rights.

4.  The Veteran did not disagree with the effective date assigned 
for the grant of service connection within one year of the 
December 1997 rating decision.  


CONCLUSIONS OF LAW

1.  With regard to the issue of the effective date assigned, the 
November 1999 rating decision that granted service connection for 
degenerative changes of the lumbar spine is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  The Veteran's claim of entitlement to an effective date 
effective date earlier than April 22, 1993, for the grant of 
service connection for degenerative changes of the lumbar spine, 
is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204, 20.1103 (2009); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

3.  The December 1997 rating decision that assigned an effective 
date for the grant of service connection for dysthymic disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2009).

4.  The Veteran's claim of entitlement to an effective date 
effective date earlier than April 22, 1993, for the grant of 
service connection for dysthymic disorder, is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7107 (West 2009); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204, 20.1103 (2009); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Governing law and regulations provide that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the claim 
(i.e., there can be no entitlement to the benefit as a matter of 
law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. 
Court of Appeals for Veterans Claims (Court) has further held 
that VCAA does not apply where the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

As will be explained in further detail below, the Veteran has 
advanced freestanding claims for an earlier effective date, which 
is not permitted by law.  Accordingly, the notice and assistance 
requirements of the VCAA are not applicable in this case. 

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case has been 
furnished.  See also 38 C.F.R. § 20.200 (2009).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that once a 
rating decision which establishes an effective date becomes 
final, the only way that such a decision can be revised is if it 
contains clear and unmistakable error (CUE).  The Court noted 
that any other result would vitiate the rule of finality.  In 
other words, the Court has found that there are no "freestanding 
claims" for an earlier effective date.  When such a freestanding 
claim for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.

I.  Degenerative Changes of the Lumbar Spine

In a November 1973 rating decision, the RO originally denied 
service connection for a lumbar spine disorder.  Although a 
contemporaneous statement of the case was provided, the Veteran 
did not file a substantive appeal, and the decision became final.   
See 38 C.F.R. § 20.303 (2009).  The Veteran filed several claims 
to reopen over the next several years, which were consistently 
denied by the RO.  The Veteran did appeal some of these rating 
decisions, but the issue was finally denied in unappealed Board 
decisions dated September 1983, June 1986, and August 1990.  

The Board acknowledges that the Veteran has repeatedly indicated 
that his original claim for service connection for a back 
disorder has never been finally adjudicated and has remained open 
and pending for many years.  In support of his contention, he 
relates that the matter was "remanded" by the Board in a 
previous decision but was never developed.  It is clear from a 
review of the record that the Veteran passionately believes that 
both of his claims for service connection remained pending and 
were never finally adjudicated; he has made plethora of 
statements to this effect.  

In order to clarify the matter, the Board acknowledges that a 
July 1981 Board decision indicated that the Veteran had filed a 
claim for service connection for a back disorder but that the 
matter was not developed for appellate review and, therefore, was 
not for consideration in the decision.   See July 1981 Board 
decision. This issue was not in appellate status; rather, it is 
apparent that the matter was referred to the regional office for 
appropriate action precisely because the Board did not have 
jurisdiction of the matter.  After very carefully reviewing the 
evidence of record, the Veteran's February 1981 statement did in 
fact constitute a timely notice of disagreement with an October 
1980 rating decision denying his claim to reopen, but a statement 
of the case had not yet been rendered, and his claim was not ripe 
for judicial review at the time of the July 1981 Board decision.  
It was not until the issuance of a November 1981 statement of the 
case and the submission of a substantive appeal (VA Form 9) in 
December 1981, that he had perfected his appeal with regard to 
this issue.  

To answer his repeated requests to ascertain information on how 
the previous referral by the Board of his claim had been 
"closed," the Board finally adjudicated the matter in a 
September 1983 Board decision, which reopened and denied his 
claim for entitlement to service connection for a chronic back 
disorder.  This decision finally adjudicated the matter.  The 
U.S. Court of Appeals for the Federal Circuit recently explained 
Jones v. Shinseki that "[a] decision by the Board denying 
benefits is as much a final adjudication of a claim as a decision 
by the Board granting benefits.  Therefore, a claim pending in 
appellate status may be resolved by a final Board decision that 
addresses the merits of the pending claim, whether it results in 
a grant or denial of benefits." Jones v. Shinseki, No. 2009-
7128,  2010 WL 3547612, at *4 (Fed. Cir., Sept. 14, 2010).  
Moreover, the Court explained that "[i]f a veteran has a claim 
pending in appellate status, a decision by the Board denying a 
subsequent identical claim effectively informs him that the 
earlier claim also has been disallowed by the Board on appeal."  
Id. at *5 (extending the "implicit denial rule" as set forth in 
Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008)).  As it is 
clear that the September 1983 Board decision denied the Veteran's 
claim for a back disorder after an adjudicating the issue of 
service connection on the merits, it was therefore sufficient to 
put him on notice that his earlier claim for the identical 
benefit had been denied.  See id.  

Following the September 1983 Board decision, the Veteran again 
requested that his claim be reopened.  The Veteran appealed the 
November 1984 denial, but this matter was finally adjudicated in 
a June 1986 Board decision.  Subsequently, he again filed 
additional claims to reopen and perfected an appeal to the Board, 
but an unappealed April 1990 Board decision declined to reopen 
his back claim.  The April 1990 Board decision became final.  See 
38 C.F.R. §  20.1100 (2009).  

Following the last final denial (the August 1990 Board decision), 
the Veteran again filed a request to reopen his claim for service 
connection for a back disorder, which was received by VA on April 
9, 1992.  After he appealed the issue, an April 1999 Board 
decision reopened and remanded his claim.  On remand, service 
connection for a lumbar spine disability was granted pursuant to 
a November 1999 rating decision, effective April 22, 1993.  

The Veteran filed a notice of disagreement (NOD) in November 1999 
with respect to the initial 10 percent evaluation assigned for 
his lumbosacral spine disability.  He did not disagree with the 
effective date assigned for the grant of service connection 
within one year of the November 1999 rating decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be timely 
filed to initiate appellate review of "downstream" issues such 
as the compensation level assigned for the disability or the 
effective date of service connection) [Emphasis added].  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300 (2009); see Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002).  As noted above, the Veteran's November 1999 
statement expressed his disagreement with the rating assigned to 
his back disorder.  He explicitly stated that he was not 
satisfied with the rating.  However, no reference was made in any 
respect with regard to the effective date of the grant of service 
connection.  Therefore, the Board finds that the November 1999 
statement did not serve as an NOD to the November 1999 decision 
that assigned an effective date of April 22, 1993, for the grant 
of service connection for lumbar spine disability.

Nevertheless, the Veteran still had one year to file a notice of 
disagreement as to the effective date assigned.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 20.302 (2009).  There was no such 
filing.  Thus, when he failed to submit a timely disagreement 
with the unappealed November 1999 rating decision, it became 
final as to the establishment of an effective date of April 22, 
1993, for the grant of service connection for degenerative 
changes of the lumbosacral spine.  38 C.F.R. § 20.1103 (2009).

The first suggestion of any disagreement with the effective date 
was the Veteran's November 2001 statement at a hearing before a 
Decision Review Officer, when he indicated that he wanted an 
earlier effective date for his back.  See Hearing Transcript (T.) 
at p. 14.  This statement, however, was submitted after the time 
period for filing a notice of disagreement had expired and cannot 
serve as a valid notice of disagreement as to that issue.  In 
short, if the Veteran believed that the effective date the grant 
of service connection assigned by the November 1999 rating 
decision was incorrect, his proper recourse was to file a notice 
of disagreement regarding effective date within one year of being 
notified of the RO's decision that established the effective 
date.  Because he did not do this, the November 1999 rating 
decision became final as to the establishment of an earlier 
effective date for the grant of service connection.

The Board notes that the RO developed this matter on its merits 
rather than dismissing it due to untimely filing.  There was some 
confusion at the time concerning whether earlier effective date 
claims could be raised at any time, notwithstanding the clear 
meaning of the law and VA regulations.  Any such confusion has, 
however, been dissipated via the decision of the Court in Rudd.  
In that decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final.  See Rudd, 
20 Vet. App. at 300.  The Court further indicated that because 
"there is no proper claim in this case," the matter was 
dismissed.


Because the disagreement with the effective date was not filed 
within one year of the November 1999 rating decision, the 
Veteran's November 2001 statement constitutes a freestanding 
claim for an earlier effective date for the grant of service 
connection for a lumbar spine disability, which is barred as a 
matter of law.  Based on the procedural history of this case, 
particularly in light of Rudd, the Board dismisses the appeal as 
to this issue.  See VAOPGCPREC 9-99 (indicating that the Board 
may dismiss any appeal which is not timely filed).  

II.  Dysthymic Disorder

In a January 1976 rating decision, the RO originally denied 
service connection for a psychological disorder.  However, the 
Veteran filed a timely notice of disagreement with the January 
1976 rating decision in March 1976.  As the Veteran has pointed 
out on numerous occasions, both July 1977 and July 1981 Board 
decisions indicated that an appeal had not been perfected with 
regard to this issue but referred the matter to the RO for 
appropriate action.  Eventually, the Veteran was provided with a 
statement of the case in May 1983, a formal appeal was filed (in 
the form of a Form 646 from his representative), and, in an 
unappealed September 1983 Board decision, the issue of 
entitlement to service connection for a psychiatric disorder was 
denied on the merits.  In response to the Veteran's adamant 
conviction that, due to his March 1976 notice of disagreement, 
his claim for service connection for a psychological disorder had 
remained in open and pending status since that time, the Board 
again points out that the September 1983 Board decision 
adjudicated the merits of his service connection claim.  
Therefore, his original claim for service connection, which was 
pending in appellate status, was thereby resolved by a final 
September 1983 Board decision.  Jones v. Shinseki, No. 2009-7128,  
2010 WL 3547612, at *4 (Fed. Cir., Sept. 14, 2010).  

The Veteran's repeated attempts to reopen his claim following the 
September 1983 Board decision were denied, including in 
unappealed June 1986 and August 1990 Board decisions.  See 
38 C.F.R. §  20.1100 (2009).  


After the last final decision in August 1990, the Veteran filed 
another request to reopen the claim, which was received by VA on 
April 9, 2002.  In May 1994, the RO issued a rating decision, 
finding that there was no new and material evidence to reopen his 
claim for a psychological disorder.  He filed a timely appeal, 
and, during the course of the appeal, a December 1997 rating 
decision reopened and granted service connection for dysthymic 
disorder, assigning an effective date of August 11, 1993.  

The December 1997 notice letter advised the Veteran of his 
appellate rights, but, unfortunately, the Veteran did not 
disagree with the effective date assigned for the grant of 
service connection within one year of the December 1997 rating 
decision.  Rather, the first statement submitted by the Veteran 
that is sufficient to be interpreted as a disagreement with the 
effective date assigned was made in March 2000.  Notwithstanding 
the fact that the RO, in an August 2003 rating decision, granted 
an earlier effective date of to April 22, 1993, based on the 
procedural history set forth above, the Veteran's claim for an 
earlier effective date was not filed within one year of the 
December 1997 rating decision that established the initial 
effective date for the grant of service connection for dysthymic 
disorder, and, as such, is a freestanding claim, which is 
prohibited by law.  Again, if the Veteran believed he was 
entitled to an earlier effective date, the proper course of 
action was to file a notice of disagreement with the effective 
date assigned within one year of the December 1997 rating 
decision.

The Board recognizes that the Veteran sincerely believes that the 
effective date for the grant of service connection for 
degenerative changes of the lumbar spine and for dysthymic 
disorder should be the date that he originally filed his claims 
for service connection.  However, as discussed above, his 
original claims for entitlement to service connection were 
finally adjudicated in an unappealed November 1973 rating 
decision (finally denying entitlement to a lumbar spine disorder) 
and September 1983 Board decision (finally denying entitlement to 
a psychological disorder).  Thus, throughout the subsequent 
years, his requests for service connection constituted claims to 
reopen a previously denied claim.  

Each time a final decision was rendered that declined to reopen 
his service connection claims, the latest of which was the August 
1990 Board decision, the Veteran was required to submit new and 
material evidence to reopen his claim, which directly affected 
the effective date that could be established.  Specifically, in 
Leonard v. Nicholson, the Court determined that, when a Veteran 
has a claim to reopen, "he cannot obtain an effective date 
earlier than the reopened claim's application date."  Leonard v. 
Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating 
that "no matter how [the Veteran] tries to define 'effective 
date,' the simple fact is that, absent a showing of CUE, he 
cannot receive disability payments for a time frame earlier than 
the application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").

Further, it is noted that the Veteran did, in fact, attempt to 
establish CUE in several Board decisions and rating decisions, 
but these CUE claims were adjudicated and denied.  See, e.g. July 
2000 Board decision.  The Board decision with respect to his 
claims for CUE is final and cannot be revisited unless the 
Veteran specifically identifies another factual error or legal 
error in that was not adjudicated.  (The Board parenthetically 
notes that, to the extent that the Veteran has asserted a new 
theory of CUE in the Board's September 1983 decision, his claim 
is addressed in a separate Board decision.)

In conclusion, because the Veteran did not submit a disagreement 
with the effective date was within one year of the December 1997 
rating decision that granted service connection for dysthymic 
disorder, his March 2000 statement constituted a freestanding 
earlier effective date claim.  For these reasons, the Board finds 
that the Veteran's claim for an effective date earlier than April 
22, 1993, for the grant of service connection for dysthymic 
disorder also warrants dismissal pursuant to Rudd.  







ORDER

Entitlement to an effective date earlier than April 22, 1993, for 
the grant of service connection for degenerative changes of the 
lumbar spine, is dismissed.

Entitlement to an effective date earlier than April 22, 1993, for 
the grant of service connection for dysthymic disorder, is 
dismissed.



____________________________________________
M.A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


